EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert King on 1/25/2022.

The application has been amended as follows: 

1. 	(Currently amended)  A method for providing pre-emptive intercept warning for online privacy or security, comprising: 
establishing, by a privacy security appliance, a virtual private network (VPN) connection with a computer application executed by a client device; 
receiving, by the privacy security appliance and from the computer application over the VPN connection, an [[i]]Internet [[p]]rotocol (IP) request for a website host; 
communicating, by the privacy security appliance, the IP request to the website host; 
receiving, by the privacy security appliance, a response to the IP request from the website host, the response including a webpage comprising a plurality of embedded links; 
inspecting, by the privacy security appliance, the response for privacy or security issues with the embedded links; 
scoring, by the privacy security appliance, each of the embedded links based on the inspection; 
generating, by the privacy security appliance, a mock webpage based on the response ,
wherein the mock webpage does not include integrated elements to be stored or executed by a browser of the client device and represents a visual appearance of the webpage,
wherein the embedded links are replaced with links to the embedded links, and
wherein code in the mock webpage includes the scoring for each of the embedded links for display on the client device; and 
delivering, by the privacy security appliance, the mock webpage computer application over the VPN


	2.	(Currently amended)  The method of claim 1, wherein the privacy security appliance obfuscates identifying information for the computer application and the client device before communicating the IP 

	3.	(Currently amended)  The method of claim 1, wherein the computer application comprises a web browser.

	4.	(Original)  The method of claim 1, further comprising:
	retrieving, from a database, a privacy policy associated with one of the embedded links, wherein the embedded link is scored based on the privacy policy.

	5.	(Original)  The method of claim 1, further comprising:
	determining that the embedded link is on a blacklist of websites, wherein the embedded link is scored based on its presence on the blacklist.

	6.	(Original)  The method of claim 1, further comprising:
	determining that the embedded link is on a blacklist of websites, wherein the embedded link is scored based on its presence on the blacklist.

7. 	(Currently amended)  A method for providing pre-emptive intercept warning for online privacy or security, comprising: 
receiving, by a privacy security appliance and from a plug-in for [[an]] a computer application executed by a client device, a response to an [[i]]Internet [[p]]Irotocol (IP) request from a website host, wherein:
the IP  is submitted by the computer application without use of the plug-in and
the response is intercepted by the plug-in and is re-routed to the privacy security appliance, the response including a webpage comprising a plurality of embedded links; 
inspecting, by the privacy security appliance, the response for privacy or security issues with the embedded links in the response; 
scoring, by the privacy security appliance, the embedded links based on the inspection; 
generating, by the privacy security appliance, a mock webpage based on the response ,
wherein the mock webpage does not include integrated elements to be stored or executed by a browser of the client device and represents a visual appearance of the webpage, and
wherein the embedded links are replaced with links to the embedded links; and 
delivering, by the privacy security appliance, the mock webpage with the scoring to the plug-in,
wherein the plug-in provides the mock webpage to the computer application for display with the plug-in causing information associated with the scoring to be displayed over the mock webpage


8.	(Currently amended)  The method of claim 7, wherein the computer application comprises a web browser.

9.	(Original)  The method of claim 7, further comprising:
retrieving, from a database, a privacy policy associated with one of the embedded links, wherein the embedded link is scored based on the privacy policy.

10.	(Original)  The method of claim 7, further comprising:
determining that the embedded link is on a blacklist of websites, wherein the embedded link is scored based on its presence on the blacklist.

11.	(Original)  The method of claim 7, further comprising:
determining that the embedded link is on a blacklist of websites, wherein the embedded link is scored based on its presence on the blacklist.

12. 	(Currently Amended)  A method for providing pre-emptive intercept warning for online privacy or security, comprising: 
establishing, by a privacy security appliance, a virtual private network (VPN) connection with a computer application executed by a client device; 
receiving, by the privacy security appliance and from the computer application over the VPN connection, an [[i]]Internet [[p]]Irotocol (IP) request for a website host; 
communicating, by the privacy security appliance, the IP request to the website host; 
receiving, by the privacy security appliance, a response to the IP request from the website host, the response including a webpage comprising a plurality of embedded links; 
inspecting, by the privacy security appliance, the response for privacy or security issues with the embedded links; 
scoring, by the privacy security appliance, each of the embedded links based on the inspection; 

generating, by the privacy security appliance, a mock webpage based on the response,
wherein the mock webpage does not include integrated elements to be stored or executed by a browser of the client device and represents a visual appearance of the webpage, and
wherein the embedded links are replaced with links to the embedded links; and 
delivering, by the privacy security appliance, the mock webpagewith the scoring of each of the embedded links to the computer application over the VPN,
wherein the browser of the client device processes the mock webpage and the scoring of each of the embedded links to present the scoring over the mock webpage in association with corresponding links of the mock webpage[[;]]


13.	(Original)  The method of claim 12, wherein the embedded scoring is not presented until activated.

14.	(Original)  The method of claim 13, wherein the embedded scoring is activated by hovering over the embedded link or selecting the embedded link.  

15.	(Original)  The method of claim 12, further comprising:
modifying HTML in the response to display the score for each embedded link.

16.	(Currently amended)  The method of claim 12, wherein the privacy security appliance obfuscates identifying information for the computer application and the client device before communicating the IP 

17.	(Currently amended)  The method of claim 12, wherein the computer application comprises a web browser.

18.	(Original)  The method of claim 12, further comprising:
retrieving, from a database, a privacy policy associated with one of the embedded links, wherein the embedded link is scored based on the privacy policy.

19.	(Original)  The method of claim 12, further comprising:
determining that the embedded link is on a blacklist of websites, wherein the embedded link is scored based on its presence on the blacklist.

20.	(Original)  The method of claim 12, further comprising:
determining that the embedded link is on a blacklist of websites, wherein the embedded link is scored based on its presence on the blacklist.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 7, and 12, each of the instant claims now presents specific details concerning the mock webpage, where the mock webpage is an actual webpage that does not include integrated elements to be stored or executed by a browser (e.g. javascript and cookies), where links are replaced with links to embedded links.  In claim 1, code in the mock webpage is modified to include the scoring information.  In claim 7, the scoring information is provided with the mock webpage (not as part of the mock webpage), where the plug-in performs the functions to display the scoring over the mock webpage.  Finally, in claim 12, the browser processes the scoring that is provided with the mock webpage (but not as part of the mock webpage) to provide the scoring over the browser.  The closest prior art of record (Wu in view of Xuewen and Stibel) fails to fairly teach or suggest each and every one of these details in view of the instant claims as a whole, where no other prior art of record fairly teaches or suggests these details.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/               Primary Examiner, Art Unit 2444